Pee Curiam.
Appellant makes no assignments of error and raises no questions of law, but merely discusses the weight and effect of the evidence. The trial court found against her upon the facts, and the evidence is ample to sustain such findings; in fact no claim is made that there is not evidence to support them. Apparently the appeal is presented upon the theory that this court will consider and determine the case de novo, and solve anew the questions of fact to which the conflicting evidence of the parties gave rise. Such is not the province of this court.
Order affirmed.